Citation Nr: 1034633	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-11 874	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for right shoulder impingement with acromioclavicular joint 
osteoarthritis prior to December 11, 2006.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for right wrist tenderness prior to December 11, 2006.

3.  Entitlement to an initial compensable evaluation for 
bilateral great toe tenderness prior to December 11, 2006.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976, 
January 2002 to January 2003, and June 2003 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

On June 22, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant and 
his authorized representative that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


